DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose a central controller electrically connected with the operation signal transmission circuit and the display signal transmission circuit, and comprising a wireless communication connection port configured for a communication connection with a remote operation device, wherein the central controller receives the display signal through the display signal transmission circuit and selectively transmits the display signal to the remote operation device through the wireless communication connection port; wherein the central controller determines whether the central controller receives the local operation signal through the operation signal transmission circuit when the wireless communication connection port receives a remote operation signal, and the central controller controls the switching assembly to disconnect an electrical connection between the operation signal input port and the operation signal output port and controls the operation signal output port to output the remote operation signal when the central controller determines that the central controller does not receive the local operation signal.
 	Regarding claim 9, the prior art of record does not disclose a replaceable connector comprising a first connecting port and a second connecting port, wherein the first connecting port electrically connects the local operation device to the communication control device, and the second connecting port electrically connects the display device to the communication control device; wherein the communication control device determines whether the communication control device receives the local operation signal when the wireless communication connection port receives the remote operation signal, and the communication control device outputs the remote operation signal to the human-machine interface display control device when the communication control device determines that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
November 12, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116